      Case 1:18-cr-00199-JTN ECF No. 86 filed 10/30/18 PageID.211 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                                 Case No. 1:18-cr-199
 v.
                                                                 HON. JANET T. NEFF
 TRAVIS KEION ROLLE,
 EDWARD LEE ROLLE,
 DONTWAN ALAN SANDERS,
 MICHAEL MARCUS DILLARD,
 KENDAL ADRIANE JONES and
 FABIAN LEON JOHNSON,

       Defendants.
 ____________________________/


                          CRIMINAL CASE MANAGEMENT ORDER

        IT IS HEREBY ORDERED:

        1.      TRIAL DATE AND SETTING: The trial in this matter shall commence on

December 17, 2018 at 9:00 a.m., at the United States District Court, 110 Michigan St., N.W.,

Suite 401, Grand Rapids, Michigan. Counsel shall be present 30 minutes prior to trial for an

in-chambers conference. A copy of Judge Neff’s Information and Guidelines for Criminal

Practice is available on the Court’s website (www.miwd.uscourts.gov).

        2.      FINAL PRETRIAL CONFERENCE DATE: A final pretrial conference shall be

held on December 10, 2018 at 9:00 a.m., at the United States District Court, 110 Michigan St.,

N.W., Suite 401, Grand Rapids, Michigan. The attendance of the defendant at the final pretrial

conference is required.
    Case 1:18-cr-00199-JTN ECF No. 86 filed 10/30/18 PageID.212 Page 2 of 3



       3.      MOTIONS: All pretrial motions shall be filed no later than November 9, 2018. All

motions in limine shall be filed no later than November 13, 2018. All pending motions shall be

heard at the time of the pretrial conference.

       4.      PRE-CONFERENCE FILINGS: No later than December 5, 2018, counsel shall file

the following in accordance with Judge Neff’s Information and Guidelines for Criminal Practice

on the Court’s website (www.miwd.uscourts.gov):

               A.      Trial briefs (optional with defendant);

               B.      A joint statement of the case and statement of the elements of the charged
                       offenses; and

               C.      Proposed voir dire questions in jury trials. Counsel is advised to review the
                       standard voir dire questions posed by the Court as stated in Attachment 2 of
                       Judge Neff’s Information and Guidelines for Criminal Practice.

       5.      FINAL PRETRIAL CONFERENCE: The parties shall:

               A.      Advise the court of the status of any plea negotiations.

               B.      Review jury selection procedure.

               C.      Advise the court of the number of witnesses expected to be called and
                       estimated length of trial.

               D.      Disclose the identity of all expert witnesses, and agree (if possible) upon the
                       qualifications of expert witnesses.

               E.      Enter into stipulations of uncontested facts.

               F.      Discuss any evidentiary or other legal issues that may arise during the
                       course of trial.

               G.      Agree upon admissibility of exhibits (if possible). The parties shall number
                       and label their exhibits for identification prior to the final pretrial
                       conference. Any party intending to introduce into evidence summaries
                       pursuant to Fed. R. Evid. 1006 must make available at or before the final
                       pretrial conference copies of all such summaries and duplicates of the
                       supporting documents summarized.
    Case 1:18-cr-00199-JTN ECF No. 86 filed 10/30/18 PageID.213 Page 3 of 3



               H.      Discuss jury instructions. This Court uses the Sixth Circuit’s Criminal
                       Pattern Jury Instructions (West Publishing). See Judge Neff’s Information
                       and Guidelines for Criminal Practice on the Court’s website
                       (www.miwd.uscourts.gov).


       6.      GUILTY PLEA: If the defendant anticipates entering a guilty plea, the plea should

be scheduled before the duty magistrate judge no later than one week prior to the date of the final

pretrial conference. If the signed plea agreement has been filed, but the defendant has not entered

a guilty plea prior to December 5, 2018, counsel remains obligated to timely file the final pretrial

conference documents listed in paragraph 4.

               In cases where a hearing for a plea of guilty is desired, counsel shall contact the

duty magistrate to schedule the plea, and also Rick Wolters, Judge Neff’s Case Manager, at (616)

732-2746 to inform him of the plea date.



Dated: October 30, 2018                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
